Citation Nr: 0936893	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sleep problems, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a pulmonary 
disability, to include histoplasmosis and chronic mediastinal 
and left hilar adenopathy.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

At his April 2009 hearing, the Veteran withdrew his appeals 
as to whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
bilateral hearing loss and a skin rash.  Regulations provide 
that an appeal may be withdrawn in writing at any time before 
the Board promulgates a decision by an appellant or by his or 
her authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2008).  Thus, as the withdrawals appear in the hearing 
transcript and have been reduced to writing, those claims 
have been properly withdrawn and are no longer before the 
Board.

Regarding service connection for histoplasmosis, the Board 
notes that the September 2004 rating decision adjudicates 
this issue as whether new and material evidence had been 
submitted to reopen the claim.  As will be explained below, 
the issue has been recharacterized to consider service 
connection on a de novo basis.  See 38 C.F.R. § 3.156(c) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD based on his stressful experiences while serving in 
Southwest Asia during the Persian Gulf War.  In particular, 
he has mentioned experiencing SCUD alerts, travelling over 
minefields in a Bradley armored vehicle with antipersonnel 
mines exploding beneath the vehicle, clearing booby trapped 
bunkers, capturing and searching prisoners of war, disarming 
Iraqis at checkpoints, chasing a POW into a tunnel, being 
subjected to indirect fire from mortars and artillery, and 
being exposed to oil fires in Northern Kuwait.
 
As noted above, in initial service connection claims, 
McLendon requires VA to provide a VA medical examination 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

In the case at hand, the Veteran has submitted evidence of a 
current PTSD diagnosis in the form of a May 2004 private 
medical record.  While brief, this record nonetheless 
indicates which PTSD criteria the Veteran satisfies pursuant 
to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM- IV).  This record also links the Veteran's 
PTSD to his military service.  

He has also submitted copies of a service personnel record 
reflecting that he was awarded a Combat Infantryman Badge 
(CIB).  The Board notes that receipt of the CIB is not 
included on the Veteran's DD Form 214.  This badge is not 
listed on the DD Form 215 that added an Army Achievement 
Medal with First Oak Leaf Cluster to the Veteran's service 
records.  Nor is there any evidence of the Veteran's receipt 
of the CIB in any of the service personnel records that were 
furnished in response to VA's request for the Veteran's 
entire personnel file.  Before the record submitted by the 
Veteran may be accepted as evidence of the Veteran's 
participation in combat, the Board finds that verification is 
warranted.  

The Veteran has also claimed entitlement to service 
connection for histoplasmosis.  He essentially contends that 
this condition was incurred as a result of his service in 
Southwest Asia.  The Veteran has not claimed that this 
condition is due to an undiagnosed illness; rather, he 
believes it is a result of breathing in sand, dust, and 
bacteria while in the desert.  

In June 2003, the RO denied service connection for 
histoplasmosis, based on a finding that the disability was 
not incurred in or caused by the Veteran's military service.  
The Veteran was notified of this decision by letter dated in 
July 2003.  The Veteran did not appeal this decision and it 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008)).

In July 2003, the Veteran requested reconsideration of the 
histoplasmosis claim.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2008).  Regulations currently in effect, however, 
provide that, notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are 
not limited to, service records that are related to a claimed 
in-service event, injury, or disease.  38 C.F.R. § 3.156(c) 
(2008).

The June 2003 rating decision notes that the Veteran's 
service treatment records had not been located but that his 
separation examination report was available.  In April 2004, 
the Veteran's service treatment records were obtained and 
associated with the claims folder.  Resolving any doubt 
regarding the relevancy of this evidence in the Veteran's 
favor, the Board will reconsider the claim.

With respect to evidence of a link between the Veteran's 
current disability and his military service, the Board notes 
that the Veteran has submitted a December 2002 opinion from a 
Dr. T.J.P., a pulmonologist.  This letter diagnoses the 
Veteran with severe chronic mediastinal and left hilar 
adenopathy and notes compression of the right main pulmonary 
artery by the adenopathy.  It also notes that the Veteran has 
a chronic left lower lobe cavity lesion in the left lower 
lobe of his lung.  This record notes that the Veteran became 
ill after serving in the Gulf War from 1990 to 1991 in Iraq, 
Kuwait, and Saudi Arabia and opines that it is likely that 
the Veteran developed these lung diseases while serving in 
the Gulf War from 1990 to 1991.  

A February 2004 Gulf War Syndrome examination report 
diagnoses pulmonary histoplasmosis with fibrosing 
mediastinitis, which has caused compression of the left 
pulmonary artery as evidenced by abnormal perfusion on the 
left of the VQ-scan.  It was noted that this condition has 
resulted in several courses of Prednisone since 1998 and is 
likely to be a factor in the myalgias reported by the 
Veteran.  His pulmonary function testing revealed a mixed 
obstructive restrictive deficit.  It was noted the Veteran 
did not have the ability to walk up more than one flight of 
stairs and that he could not stand for more than ten minutes 
without the use of a walker, by his history.  It was noted he 
had severe dyspnea on exertion.  This report does not provide 
an etiology opinion for the histoplasmosis itself.

According to a March 2006 VA medical record, the Veteran 
reported having been diagnosed with histoplasmosis in 
approximately 1997, six years after he left the military.  He 
believed this was caused by the sand in Iraq.  He also 
reported having been diagnosed with fibrosing mediastinitis 
as a complication of histoplasmosis.  It was noted that the 
Veteran's physicians have told him that his disability is not 
due to Iraq but is rather from the Histoplasma that exists in 
the Cincinnati, Ohio, area.

In light of the differing diagnoses contained in the evidence 
described above, the Board finds that a new VA examination is 
warranted.  This examination should both determine what 
chronic pulmonary disabilities the Veteran may currently be 
diagnosed with and should opine as to the etiology of any 
such disability.

The Veteran has also claimed entitlement to service 
connection for joint pain, to include as due to an 
undiagnosed illness.  Two VA examination reports on this 
issues are already of record.  However, the Board finds that 
clarification of inconsistencies between these two reports is 
required.

A February 2004 VA examination report diagnoses quadriceps 
myalgia and opines this disability is more likely than not 
due to the Veteran's steroid use and inactivity.  It was said 
to be less likely than not that histoplasmosis is the cause 
of the hip disability or the knee or ankle symptoms because 
joint problems with histoplasmosis generally only occur in 
the acute phases and the Veteran's joint problems did not 
begin until 2000, which was several years after the diagnosis 
of histoplasmosis and the initiation of treatment.  Serologic 
workup for primary rheumatologic abnormalities did not reveal 
another source.  The Veteran was also diagnosed with 
bilateral knee arthritis based on x-ray evidence and 
bilateral gastrox myalgia with history of right ankle sprain.  
The x-rays showed no evidence of arthritis in the ankles.  
The Veteran reported having sprained his right ankle in the 
army and that he has had pain ever since.  In general, the 
examiner did not see any evidence for unexplained illness 
causing the Veteran's joint pain.  Knee arthritis, a prior 
right ankle sprain injury, and inactivity along with steroid 
use explained his lower extremity findings.  

A March 2006 VA fibromyalgia examination report, which was 
prepared by the same physician who conducted the February 
2004 examination, found no areas of visible swelling or 
deformities in the hip joints.  Fabre test was negative 
bilaterally.  There was bilateral tenderness over the greater 
trochanter and diffusely in the hips.  There was no crepitus 
with active motion, and there were no scars over the hips.  
Trendelenburg and Ober tests were negative.  There was no 
spasm or guarding and no joint heat or redness.  No trigger 
points were palpated.  Right hip joint range of motion was 
limited by pain in abduction and flexion in the last 8 and 10 
degrees of motion respectively, while left hip abduction and 
flexion were limited by pain in the last 5 and 10 degrees of 
motion respectively.

On examination, there were no areas of visible swelling or 
deformities in the knees.  There was no knee pain or 
instability to anterior, posterior, valgus, or varus 
stresses, including the Lachman's and anterior and posterior 
drawer tests.  There were no knee joint effusions.  Knee 
tenderness was present diffusely in both knees.  McMurray's 
and Apley's compression tests were both negative.  There was 
pain with patellar compression, but no patellar instability 
and no grinding with patellar movement.  There was no 
crepitus with active knee joint movement.  The Veteran was 
able to perform a deep knee bend to 90 degrees bilaterally.  
There were no scars present around the knee.  There was no 
spasm or guarding and no joint heat or redness.  No trigger 
points were palpated.  Flexion was to 125 degrees in the 
right knee and 135 degrees in the left knee, out of a total 
of 140 degrees.  Flexion was limited by pain in the last 8 
degrees on the right and the last 10 degrees on the left.  
Flexion contracture was to 0 degrees in the right knee and 0 
degrees less than full in the left knee, out of a normal 0 
degrees.  

There were no areas of visible swelling or deformities in the 
ankle joints.  Anterior and posterior drawer tests were 
negative, and the ankle was stable to varus and valgus 
stresses.  There was diffuse tenderness in both ankles.  
There was no crepitus with motion.  There was no spasm 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  No trigger points were palpated.  
Plantar flexion was to 47 degrees in the right knee and 46 
degrees in the left knee, with normal being to 45 degrees.  
Extension was to 18 degrees in the right knee and 17 degrees 
in the left knee, with normal being to 20 degrees.  Range of 
motion was limited by pain, which progressively increased in 
the last 6 and 9 degrees of dorsiflexion on the right and 
left ankles respectively.

In addition, the lower extremity neurologic examination 
showed no abnormalities.  The Veteran walked with a normal 
gait without circumduction, and was non-antalgic using his 
walker.  Without the walker, he stated he was unsteady and 
walked cautiously using the walls and exam table to support 
himself.  He was unable to stand on the toes of either foot 
for five seconds.  He did not attempt to toe walk, heel walk, 
and tandem walk.  Romberg showed intermittent swaying with 
self-correction.  

The VA examiner listed an impression of pain in the knees, 
ankles, and right hip.  He found no basis to make a diagnosis 
of a physical condition regarding his right hip, knee, and 
ankle symptoms.  The examiner noted that previous x-rays of 
these areas have been negative and there are no objective 
abnormalities on examination.  The Veteran had no trigger 
points and no tender areas on examination of the muscles.  He 
reported joint tenderness in the hips, knees, and ankles.  He 
had no signs of neurological deficit, including 
radiculopathy.  It was noted to be less likely than not that 
the Veteran had a diagnosis of fibromyalgia because he did 
not meet the diagnostic criteria for this condition.  The 
examiner's objective findings on examination were much less 
than the Veteran's subjective complaints.  The examiner noted 
that this was similar to the conclusion reached in the 
October 2005 VA neurological disorders examination report, 
which states that, "Given the complete discordance between 
his complaint of the severity of his headaches, his current 
lack of distress, and his noncompliance with treatment, it 
appears most likely that the veteran's complaints are for 
purposes of compensation rather than of a true headache 
disorder."  

The Board has attempted to reconcile these two opinions, both 
of which were given by the same physician.  However, further 
clarification is required before the Board may properly 
decide this claim.  Therefore, a remand of this issue is also 
warranted.

Finally, as to the sleep apnea claim, the Board notes that a 
March 2004 sleep index showed a significant index of 
hypopneas, consistent with obstructive sleep apnea.  The 
examiner opined that the obstructive sleep apnea, PTSD, and 
depression are the primary reasons for his sleep 
difficulties.  Given this finding, the Board believes that 
the claim for sleep apnea is potentially intertwined with the 
claim of entitlement to service connection for PTSD.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Consequently, this claim is deferred 
pending resolution of the claim of entitlement to service 
connection claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should seek verification from 
the Department of the Army of whether or 
not the Veteran was awarded a CIB.

2.  If, and only if, it is determined that 
the Veteran served in combat, and/or had a 
verified in-service stressor, he should be 
scheduled for an examination to determine 
the nature and etiology of his claimed 
PTSD.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  The examiner should be advised 
of credible supporting evidence of any of 
the reported stressors.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  As 
to any other disability diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the Veteran's military service.  
The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand, must be 
made available to the psychiatrist for 
proper review of the medical history.  The 
VA examiner must also be provided a 
description of all verified stressors.  

3.  Schedule the Veteran for a VA 
examination to clarify the nature and 
etiology of any current pulmonary 
disability.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment, to include x-rays, 
should be conducted.  All findings should 
be reported in detail.  The examiner 
should offer diagnoses for any current 
pulmonary disability found.  As to any 
diagnosed disability, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the Veteran's military service.

In formulating this opinion, the examiner 
should discuss the December 2002 private 
etiology opinion from Dr. TJP, the 
February 2004 VA Gulf War Syndrome 
examination report, and the March 2006 VA 
examination report.

4.  Arrange for the Veteran to be 
scheduled for a new VA examination to 
determine the nature and etiology of any 
current joint condition.  The examiner 
should provide a diagnosis of any 
pathology found.  As to any disability 
found on examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, the 
examiner should comment on whether it is 
at least as likely as not (i.e., to at 
least a 50- 50 degree of probability) that 
the joint disability is related to any 
incident of military service.  If no 
diagnosable joint disorders are identified 
or if the examiner identifies symptoms 
that are not attributable to a known 
diagnosis, the examiner should indicate 
whether there are any objective medical 
indications that he is suffering from 
joint problems.  The examiner should 
indicate whether his symptoms are 
attributable to a diagnosed illness, an 
undiagnosed illness, or a medically 
unexplained chronic multi symptom illness.  
If he has an undiagnosed illness, the 
examiner should state whether there is 
affirmative evidence that this condition 
was incurred during active duty in the 
Southwest Asia theater of operations, or 
whether there is affirmative evidence that 
the undiagnosed illness was caused by a 
supervening condition or event that 
occurred between his departure from the 
Southwest Asia theater of operations and 
the onset of the illness.

5.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



